Matter of Rhina M.M. v Sandy M.M. (2016 NY Slip Op 06453)





Matter of Rhina M.M. v Sandy M.M.


2016 NY Slip Op 06453


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Friedman, J.P., Saxe, Moskowitz, Gische, Kahn, JJ.


1812

[*1]In re Rhina M.M., Petitioner-Respondent,
vSandy M.M., Respondent-Appellant.


Geoffrey P. Berman, Larchmont, for appellant.
Leslie S. Lowenstein, Woodmere, for respondent.

Order, Family Court, New York County (George L. Jurow, J.H.O.), entered on or about February 2, 2016, which, after a fact-finding hearing, granted the petition and issued a two-year order of protection in favor of petitioner, unanimously affirmed, without costs.
A fair preponderance of the evidence supports the finding that respondent committed the family offenses of attempted assault in the third degree (Penal Law §§ 110.00/120.00) and harassment in the second degree (Penal Law § 240.26) (see Family Court Act § 832; Matter of Marisela N. v Lacy M.S., 101 AD3d 425 [1st Dept 2012]). The court credited the testimony of petitioner's friend, an eyewitness, that respondent had threatened petitioner, her sister, with a knife in 2010, and referred to an email from respondent where she admitted that she threw keys at petitioner. Furthermore, petitioner's testimony, which the court also credited, demonstrated a longstanding pattern of assault and harassment by respondent arising from disputes concerning their joint ownership of a building.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK